Citation Nr: 1521970	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee anterior cruciate ligament (ACL) repair from September 2, 2004, to January 27, 2014.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD) from September 2, 2004, to January 27, 2014.  

3.  Entitlement to an initial schedular rating in excess of 30 percent for right knee replacement since March 1, 2015.  

4.  Entitlement to an initial compensable rating prior to September 14, 2011, and in excess of 20 percent thereafter for residuals of a left shoulder injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served in the Alabama Air Force Air National Guard from 1967 to 2004 with periods of active and inactive duty for training, and had verified active service from September 2001 to September 2002 and from January 2004 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) in Montgomery, Alabama, which, in relevant part, granted service connection for residuals of a right knee ACL repair, a history of a left shoulder injury, and right ear hearing loss.  The RO assigned an initial 10 percent rating for the right knee disability for recurrent subluxation or lateral instability under Diagnostic Code (DC) 5257, and initial noncompensable ratings for the left shoulder disability under DC 5201, and the right ear hearing loss disabilities, all effective September 2, 2004 (the day following discharge from service).  

In his October 2007 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing; however, in an August 2008 statement he withdrew his request for a Board hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e).   

In August 2011 the Board remanded the case to obtain updated VA rating examinations, and for the Agency of Original Jurisdiction (AOJ) to consider assigning separate ratings for the service-connected knee disorder based on different manifestations.  See VAOPGCPREC 23-97; VAOPGCPREC 09-04.  

The VA examinations were conducted on September 14, 2011, and in a September 2012 rating decision, the AOJ granted a separate 10 percent rating for right knee DJD as of the September 14, 2011, VA examination and increased the evaluation of the left shoulder disability to 20 percent also as of the examination date based on limitation of motion of the left arm to shoulder level.  The issues have been recharacterized to reflect these partial grants of the benefits sought.  The Veteran, however, is presumed to be seeking even higher ratings and, therefore, his claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2014 the Board noted that in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  However, this appeal is now being processed without a paper claims file and by using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.  

In April 2014 the Board denied entitlement to an initial compensable rating for right ear hearing loss, and remanded the remaining issues.  It was noted that the Veteran had had a right knee replacement (arthroplasty) at the Northeast Orthopedic Clinic in January 2014 and sought special monthly compensation (SMC) and a convalescent rating.  These matters were referred to the AOJ.

In September 2014 the AOJ denied SMC based on need for aid and attendance (A&A) and by reason of being housebound (HB).  A November 2014 rating decision granted service connection for right knee replacement.  The separate 10 percent rating for right knee ALC repair and 10 percent for right knee DJD were terminated and a 100 percent rating was assigned for the right knee replacement, under DC 5255 from January 27, 2014 and a 30 percent schedular rating was assigned under DC 5255 effective March 1, 2015.  


FINDINGS OF FACT

1.  From September 2, 2004, to January 27, 2014, the residuals of a right knee ACL repair were manifested by subjective complaints of giving way but instability or subluxation, as well as locking, were not clinically confirmed.  

2.  From September 2, 2004, to January 27, 2014, the right knee DJD was manifested by painful motion and complaints of fatigue but there was no actual limitation of motion in extension and flexion was not limited to less than 85 degrees.  

3.  Following a total right knee arthroplasty and after a 100 percent postoperative rating for one year; since March 1, 2015, residuals of the right knee replacement have been manifested by chronic severe pain and weakness.  

4.  Prior to September 14, 2011, the residuals of a left shoulder injury were manifested by motion of the left arm such that the Veteran could raise his arm above shoulder level.  

5.  Since September 14, 2011, the residuals of a left shoulder injury have been manifested by motion precluding movement above shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a right knee ACL repair from September 2, 2004, to January 17, 2014, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for right knee DJD from September 2, 2004, to January 17, 2014, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5260 (2014).  

3.  The criteria for an initial schedular rating of 60 percent for right knee replacement since March 1, 2015, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5055 (2014).  

4.  The criteria for an initial compensable rating prior to September 14, 2011, and in excess of 20 percent thereafter for residuals of a left shoulder injury have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claim arises from a disagreement with the initial disability ratings that were assigned following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran's service records, VA treatment records, and private medical records are on file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained relevant to the claims addressed herein.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).   The Veteran was provided VA examinations in November 2005, February 2010 and pursuant to the Board remands, in September 2011 and June 2014.  The Board finds that the examination reports of record provide sufficient evidence regarding the severity of symptoms, and thus, they are adequate to address the rating of the disorders before the Board.  38 C.F.R. §§ 3.326, 3.327.  Also, in compliance with the 2014 Board remand, clinical records from the Northeast Orthopedic Clinic were obtained.  Further, the VA examinations substantially comply with the prior Board directives.  See Stegall v .West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds the evidence of record to be sufficient for rating purposes and the functional effects of the Veteran's right knee and left shoulder disorders are adequately addressed by the record for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  

Further, neither the Veteran nor his representative have asserted deficiencies in the VA examinations of record, but instead have contested the AOJ's interpretation of these examinations.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

So, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case and that he will not be prejudiced by proceeding to the merits of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

Service treatment records (STRs) show that the Veteran had a right ACL reconstruction in January 2004.  

On VA general medical examination in November 2005 it was noted that the Veteran had retired in September 2002 from industrial work.  He related having had a 3rd degree left acromioclavicular (AC) separation during service.  He complained of mild weakness and loss of strength of the left shoulder but he could lift his left shoulder above his head.  He had been doing a lot of exercises to rebuild strength in that shoulder and reported that his pain could reach 5 on a scale of 10.  He had daily flare-ups after strenuous work.  He complained of slight left hand weakness but did not drop things when he picked them up with his left hand.  

As to his right knee, the Veteran reported having had a cartilage repair in the 1970s and after his right ACL repair he had had six months of therapy.  He complained of constant knee pain, mostly in the medial portion of that knee.  It was worse when driving, at which time the pain could reach 5 on a scale of 10 but he could drive long distances with stops to rest.  Prolong sitting and lying down increased the pain.  He had to walk slowly and could not run, jump or squat.  He had not received any treatment, e.g., cortisone injections.  He had fallen 4 times in the last 5 months.  His hobbies included fishing and while he used to play softball he could not do so any longer.  

On physical examination the Veteran walked slowly and independently.  He could squat but only to 30 degrees.  He had two right knee scars, one anteriorly and one medially.  There was no deformity and no effusion.  He had full extension to 0 degrees and full flexion to 140 degrees, with crepitus on motion.  Mild spasm was noted on repetitive motion but range of motion remained the same.  There was no right knee instability.  There was no evidence of sciatica.  X-rays revealed a right ACL repair and right knee DJD.  The actual X-ray reports state there was no bony abnormality of the left shoulder but evidence of right knee ACL repair with mild DJD and narrowing of the joint space.  

There was mild atrophy of the Veteran's left deltoid muscle.  Left shoulder abduction was to 150 degrees, forward flexion was to 150 degrees and both internal and external rotation were to 70 degrees.  Mild spam was noted on repetitive motion but range of motions remained the same.  The diagnosis was slightly limited internal and external rotation associated with spasm but X-rays were normal.  

On VA audiology examination in March 2006 the Veteran reported that during his civilian occupation from 1962 to 2002 he had worked for Good Year Tire and Rubber Company and 75 percent of the time he was on the plant floor and had done many different types of jobs but 25 percent of the time he had done office work.  

In a July 2006 letter Dr. W. S. of the Northeast Orthopedic Clinic reported that the Veteran had continued stretching of the right ACL graft, some residual tearing of the lateral meniscus, and some postoperative changes from resection of the medial meniscus.  He also had increasing osteoarthritic changes of the medial joint compartment and the patellofemoral joint.  These would lead to accelerated right knee deterioration and eventually necessitating right knee replacement.  He also had degenerative cervical discs, and left shoulder problems consistent with chronic supraspinatus tendinosis without overt tear, related to chronic impingement from a Type II acromion.  This configuration of the acromion was genetically determined but recurring trauma would be more likely to precipitate symptoms.  A June 2002 right knee MRI revealed a full thickness tear of the right ACL graft in the mid-femorotibial space, a small tear of the anterior horn of the lateral meniscus, postoperative changes of the medial meniscus with findings consistent with small tears, osteoarthritis of the medial compartment and patellofemoral chondromalacia, and joint effusion with a Baker's cyst.  

In January 2010 Dr. W. S. of the Northeast Orthopedic Clinic reported that he had not seen the Veteran since 2006.  The Veteran had had two medial meniscectomies of the right knee prior to Dr. W. S. performing additional menisceal trimming at the time of the right ACL repair.  The Veteran had continued to have recurrent medial joint pain.  On examination there did not appear to be any right knee instability.  Lachman's was surprisingly negative and pivot-shift test was negative.  He had a positive medial McMurray's sign.  X-ray revealed marked thinning of the medial joint compartment, eburnation of only the medial aspect of the tibial plateau, and two retained fixation screws from prior surgery.  The impression was advancing DJD of the right knee medial compartment.  He did not have adequate medial cartilage to allow for further debridement.  

On VA examination on February 16, 2010, the Veteran's medical records, including VA electronic medical records, were reviewed.  He had retired due to eligibility by age or by duration of work.  He reported that he was right handed.  He complained of right knee giving way, pain, stiffness, and weakness but no instability or incoordination.  He reported not having episodes of dislocation, subluxation or locking.  He complained of tenderness but not effusion.  He reported having severe flare-ups every 2 to 3 weeks, lasting for hours and which were precipitated by overuse and alleviated by rest.  The Veteran felt that he was 100 percent disabled due to his right knee.  He could stand for 15 minutes and could walk 2 to 3 blocks.  He did not use any assistive device for walking.  His gait was antalgic but there was no evidence of abnormal weight bearing.  

On examination there was tenderness, crepitus, and guarding of right knee movements.  He had subpatellar tenderness but no instability, effusion, or locking.  Right knee extension was full to 0 degrees and flexion was to 90 degrees.  He had pain following repetitive motion but no additional limitation of motion.  There was a well healed right knee surgical scar.  X-rays revealed no evidence of hardware loosening but there was moderate to severe narrowing of the medial tibiofemoral compartment which had progressed since November 2005.  The impacts of the right knee disability on occupational activities were decreased mobility, problems lifting and carrying, decreased strength, and lower extremity pain.  The effect on usual daily activities were mild as to chores, shopping, exercising, and driving; and none as to recreation, traveling, feeding, bathing, dressing, grooming, and toileting but moderate as to sports.  

On VA examination on September 14, 2011, of the Veteran's right knee, he complained of constant and daily right knee pain which was worse on prolonged standing, walking, and going up steps.  He had difficulty bending his knees.  Alleviating factors were rest, avoidance of activities, ice, and Motrin or Lortab.  He denied having incapacitating episodes requiring visits to an emergency room or hospital admission.  

On examination right knee flexion was to 85 degrees, with pain beginning at zero (0) degrees and extension was full to zero (0) degrees with pain at that point.  He could perform 3 repetitions of motion but flexion continued to be to 85 degrees and extension continued to be to zero (0) degrees.  However, it was reported that the Veteran had additional limitation of motion upon repetition of motion.  It was reported that he had right knee limitation of motion, weakened movement, excess fatigability, painful motion, swelling, as well as interference with sitting, standing, and weight-bearing but no functional loss of the right lower extremity, atrophy of disuse, instability of station, or disturbance of locomotion.  He had tenderness or pain on palpation of the joint line or soft tissue of the right knee.  However, strength in flexion and extension was 5/5.  There was no anterior or posterior instability of the right knee but medial and lateral stability could not be tested.  While there was a history of recurrent patellar subluxation or dislocation, none was found on examination of the right knee.  He had not had shin splints, i.e., medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  He had symptoms from prior right medial meniscectomy consisting of painful motion.  He had not had a knee replacement.  His postoperative right knee scarring was not painful or unstable and the total area of all scars was less than 39 square cms.  He regularly used a cane as an ambulatory aid and occasionally used a knee brace.  It was reported that there was radiological evidence of arthritis but not of patellar subluxation.  As to the impact on his ability to work it was reported that the right knee disability would prevent employment of a physical but not sedentary nature.  It was further noted that the condition and treatment had not caused any neurologic condition that could be found on examination.  

On VA examination on September 14, 2011, of the Veteran's left shoulder he reported that he was right handed but he complained of constant and daily left shoulder pain.  It was worse on overuse and activities requiring use of the left arm over the head.  Alleviating factors were rest, avoidance of activities, ice, and Motrin or Lortab.  He denied having incapacitating episodes requiring visits to an emergency room or hospital admission.  He did not report that flare-ups impacted function of the left shoulder.  

On examination left shoulder flexion was to 85 degrees, with pain beginning at zero (0) degrees.  After 3 repetitions of motion flexion was still to 85 degrees.  Left shoulder abduction was to 90 degrees, with pain beginning at zero (0) degrees.  After 3 repetitions of motion abduction was still to 90 degrees.  However, it was reported that he had additional limitation of motion upon repetition of motion.  As to functional loss, after repetition of motion of the left shoulder he had less movement than normal, weakened movement, excess fatigability, and painful motion but no functional loss of the left shoulder, incoordination, or atrophy of disuse.  He had localized tenderness or pain on palpation of the joint or soft tissue, and guarding of the left shoulder.  Strength was 5/5 in the left shoulder on flexion and abduction.  Testing for rotator, infraspinatus, and subscapularis tendinopathy or tear was positive.  There was no history of subluxation or recurrent dislocation of the glenohumeral (scapulohumeral) joint.  Testing for pain or a sense of instability on further extension, which might indicate shoulder instability, was negative.  

It was further reported that the Veteran had an AC condition or other impairment of the clavicle or scapula, such as malunion of the clavicle or scapula of the left shoulder.  There was tenderness on palpation of the left AC joint.  Testing for AC joint pathology was positive.  He had not had past left shoulder surgery.  It was reported that arthritis had been documented.  As to the impact on his ability to work it was reported that the disability would prevent employment of a physical but not sedentary nature.  The condition and treatment had not caused any neurologic condition that could be found on examination.  

On VA audiology examination in September 2011 it was noted that the Veteran had been completely retired since 2004.  

An undated letter from Dr. W. S. stated that the Veteran was rehabilitating from a total right knee replacement performed on January 27, 2014, and the rehabilitation was anticipated to last at least 90 days.  

An operative report from the Gadsden Regional Medical Center confirms that the Veteran had a total right knee arthroplasty on January 27, 2014.  

Records of the Northeast Orthopedic Clinic in February 2014 show that the Veteran had about 100 degrees of right knee flexion.  In March 2014 the Veteran had up to about 120 degrees of right knee flexion and was on target with having 130 degrees with three months of rehabilitation.  In April 2014, after aggressive therapy, he had almost 130 degrees of right knee flexion.  In May 2014 it was noted that he had fallen on his flexed knee about a month earlier, however there was no evidence of loosening of the right knee arthroplasty.  In October 2014 it was noted that he had S1 radiculopathy with positive straight leg raising, positive sciatic stretch, and a completely absent ankle jerk on the right side, with symptoms of leg pain and posterior calf pain but there was no abnormality due to the right knee arthroplasty.  

On VA examination of the Veteran's right knee in June 2014 it was reported that now, 6 months after the right knee replacement, the Veteran was still having swelling and "clicking."  He had chronic daily pain, which he estimated to be between 7 and 9 on a scale of 10.  He had flare-ups of pain on over use, such that the pain was 10 out of 10 and required ice packs.  The flare-ups lasted about 4 hours, with no change in range of motion during these times.  

On examination right knee flexion was to 85 degrees, with pain beginning at zero (0) degrees.  There was no change in range of motion after three repetitions of motion.  Right knee extension was to zero (0) degrees, with pain at that point.  There was no change in range of motion after three repetitions of motion.  It was reported that after repetition of motion the Veteran had less motion than normal, excess fatigability, incoordination, pain on movement, swelling, instability of station, and disturbance of locomotion.  He had tenderness or pain on palpation of the joint or soft tissue.  Strength was 4/5 in flexion and extension.  There was no anterior or posterior instability and no medial or lateral instability.  There was also no patellar subluxation or dislocation.  He had not had shin splints, i.e., medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  

The Veteran had had a total right knee replacement in January 2014 and now had chronic residuals consisting of severe painful motion or weakness, as well as mild clicking and swelling.  His postoperative right knee scarring was not painful or unstable and the total area of all scars was less than 39 square cms.  He used a cane and a knee brace constantly to assist with stability during locomotion.  The examiner stated that the right knee disability impacted the Veteran's ability to work and while the Veteran reported that he felt he could no longer due his contractors work, the examiner stated that the Veteran could do sedentary work.  Also, there was no evidence of nonunion or loose motion on examination or by imaging study.  

On VA examination of the Veteran's left shoulder in June 2014 the examiner stated that the Veteran had never had left shoulder surgery, although he had had injections.  The Veteran complained of chronic daily discomfort which was between 4 and 6 on a scale of 10.  He was right handed.  The Veteran reported having flare-ups with changes in weather and overuse causing pain which increased to 7 on a scale of 10, and would last for about 2 days.  

On examination the Veteran's left shoulder flexion was to 85 degrees, with pain beginning at zero (0) degrees, and motion was unchanged after 3 repetitions of motion.  Left shoulder abduction was to 90 degrees, with pain beginning at zero (0) degrees, and motion was unchanged after 3 repetitions of motion.  It was reported that there was no additional limitation of motion after repetition of motion testing.  He had functional loss with less motion than normal, weakened movement, excess fatigability, and painful movement.  He had localized tenderness or pain on palpation of the joint or soft tissues.  He had guarding of the left shoulder.  Strength was 4/5 in the left shoulder on flexion and abduction.  Testing for rotator, infraspinatus, and subscapularis tendinopathy or tear was positive.  There was no history of subluxation or recurrent dislocation of the glenohumeral (scapulohumeral) joint.  Testing for pain or a sense of instability on further extension, which might indicate shoulder instability, was negative.  

The examiner stated that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula, although there was tenderness on palpation of the left AC joint and testing was positive for indication of AC joint pathology.  A comparison of X-rays in June 2014 with X-rays in September 2011 found AC degenerative changes but no significant change in appearance and no other significant osseous abnormality.  The examiner further stated that the left shoulder condition impacted the Veteran's ability to work in that the Veteran felt that he could not work in industrial jobs that required use of the left arm, particularly in lifting or twisting.  The examiner stated that the Veteran could perform sedentary work.  Moreover, as to the left shoulder there was no current dislocation, nonunion, loose movement, or malunion of the clavicle or scapula on examination or by imaging study.  


General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

To the extent that there is arthritis, traumatic arthritis or degenerative, it is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010.  Degenerative arthritis established by x-ray findings is rated based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  If the limitation of motion is noncompensable, 10 percent is assigned for each such major joint or group of minor joints affected by limited motion.  DC 5003.  Limited motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limited motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

In determining the degree of limited motion, 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, findings of limited motion are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  Musculoskeletal disorders are manifested primarily by the inability to perform the normal working movements with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior during motion.  Weakness is as important as limited motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Actually painful, unstable or mal-aligned joints, are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The factors of joint disability reside in reductions of normal excursion of movements in different planes and consideration is given to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59; VAOPGCPREC 9-98 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004.  Limitation of motion of the knee is rated under DC 5260 and 5261.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5260 flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to only 15 degrees warrants the maximum rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 extension limited to 5 degrees or less warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants the maximum rating of 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97.  

Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  "'Severe' is a degree descriptor specific to [a] listed disability, and disabilities designated as 'severe' in different DCs are not necessarily equally disabling.  See Breniser, 25 Vet. App. at 76-77."  Prokarym v. McDonald, No. 13-3478, slip op. at 5 (U.S. Vet. App. Apr. 14, 2015).  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  

Impairment due to malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and when severe a 30 percent rating is warranted.  With nonunion, with loose motion, requiring a brace, a maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, DC 5262.  Genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing being objectively demonstrated 38 C.F.R. § 4.71a, DC 5263 provides for a single rating, of 10 percent.  38 C.F.R. § 4.71a, DC 5256 provides for rating criteria of a knee which is ankylosed.  

The residuals of a right TKR are rated under 38 C.F.R. § 4.71a, DC 5055 for knee replacement (prosthesis) which provides that for one year following implantation of a knee prosthesis a 100 percent scheduler rating is assigned (as was done in this case).  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion a rating will be assigned, by analogy, to DCs 5256 (knee ankylosis), DC 5261 (limitation of extension) or DC 5262 (impairment of the tibia and fibula).

Initial rating in excess of 10 percent for residuals of a right knee ACL repair from September 2, 2004, to January 17, 2014

The 10 percent rating for residuals of a right knee ACL repair from September 2, 2004, to January 27, 2014, encompassed slight recurrent subluxation or instability under DC 5257.  In this regard, the November 2005 VA examination noted that a June 2002 MRI revealed a tear of the right ACL graft, but on physical examination in November 2005 no actual right knee instability was found.  Similarly, the private physician, Dr. W. S., reported in January 2010 that the Veteran did not appear to have any right knee instability.  

On the other hand, while the Veteran complained of giving way of the right knee on VA examination in February 2010, that examination again found that there was no instability.  On VA examination in September 2011 there was no anterior or posterior instability of the right knee and while testing of medial and lateral stability could not be done, for reason or reasons not explained, it was also reported at that time that there was no functional loss of the right lower extremity due to instability.  Also, while it was reported at that time that there was a history of recurrent subluxation or dislocation, apparently based upon a history related by the Veteran, it was noted that X-rays did not confirm patellar subluxation.  

In sum, although the Veteran may have had some complaints of instability during the pertinent time frame, repeated VA and private examinations did not confirm the presence of any actual instability.  On the other hand, he did have a tear of the right ACL graft and had retained hardware in the right knee from apparent fixation of the right ACL.  Given these findings, an evaluation in excess of 10 percent was not warranted for the postoperative residuals of the right ACL repair from September 2, 2004, to January 27, 2014, on the basis of instability or subluxation.  

The Board also notes that the Veteran had had prior meniscectomies of the right knee.  However, this initial surgery was prior to the right ACL repair and service connection is not in effect for the postoperative residuals of any right meniscectomy.  To the extent that the Veteran underwent additional menisceal trimming during his right ACL repair, as reported by the private surgeon, and even assuming service connection were in effect for any right meniscectomy, a separate rating or even a higher rating is not warrant under DC 5258 because the Veteran had not had frequent episodes of locking.  In fact, on VA examination in February 2010 he denied having had episodes of locking and no locking was found on physical examination at that time.  Additionally, repeated examinations have found that all of the Veteran's postoperative right knee scars are asymptomatic and, so do not warrant separate compensable evaluation.  

Thus, the Board concludes that from September 2, 2004, to January 27, 2014, an initial rating in excess of 10 percent for postoperative residuals of a right ACL repair was not warranted.  

Initial rating in excess of 10 percent for right knee DJD from September 2, 2004, to January 17, 2014

The 10 percent rating for right knee DJD in effect from September 2, 2004, to January 17, 2014, encompassed the Veteran's functional right knee impairment due to painful motion.  However, for a rating in excess of 10 percent based on actual limitation of motion, flexion would have to be limited to 45 degrees or extension would have to be limited to 10 degrees.  

The VA examinations in November 2005, February 2010, and September 2011 revealed that during the relevant time frame the Veteran's flexion was never less than 85 degrees and he continually had full and complete right knee extension.  The 2005 examination noted that he had some spasm on repetitive motion and the 2010 examination observed that he had pain on repetitive motion but that even after repetitive motion there was no additional limitation of motion beyond that of flexion being limited to 90 degrees.  In this regard, a portion of the September 2011 VA examination report indicated that the Veteran had additional limitation of motion upon repetitive motion; however, the portion of the examination which recorded actual measurements of motion, including upon repetitive motion, specifically observed that there was no limitation of motion in extension prior to or after repetitive motion and there was no additional limitation of motion in flexion after repetitive motion beyond that initially recorded of 85 degrees of flexion.  

The Board is cognizant of the Veteran's complaints during the relevant time frame of pain, weakness, fatigability.  However, on VA examination in 2011 strength in his right knee was normal, at 5/5, in both flexion and in extension.  Thus, in the judgment of the Board from September 2, 2004, to January 17, 2014, the schedular rating criteria for an initial evaluation in excess of 10 percent for right knee DJD were not met.  

Initial schedular rating in excess of 30 percent for right knee replacement since March 1, 2015

The Veteran's separate 10 percent ratings for instability of the right knee and for arthritis of the right knee were terminated because he had a total right knee replacement.  Thereafter, he was assigned a 100 percent schedular rating from the date of that knee replacement until a schedular 30 percent rating was assigned for the knee replacement effective March 1, 2015 (which in essence is the convalescent rating which he had sought).  

The June 2014 VA examination found that, postoperatively, the Veteran had chronic residuals consisting of severe painful motion or weakness, as well as mild clicking and swelling.  This meets the criteria for a 60 percent rating under DC 5055.  This is the maximum schedular rating for a knee disability, including postoperative residuals of a knee replacement and a higher rating is not assignable unless there is amputation of a lower extremity at the upper third of the thigh.  See 38 C.F.R. § 4.71a, DC 5161 (amputation of the thigh at the upper third, one-third of the distance from the perineum to the knee joint, as measured from the perineum).  

In this regard, 38 C.F.R. § 4.68 (amputation rule) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  

Accordingly, since March 1, 2015, an initial schedular rating of no more than 60 percent for postoperative residuals of a right knee replacement is warranted.  

Initial compensable rating prior to September 14, 2011, and in excess of 20 percent thereafter for residuals of a left shoulder injury

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Only one upper extremity will be considered the dominant, i.e., major, extremity for rating purposes. 38 C.F.R. § 4.69.  

In the VA Schedule for Rating Disabilities, the DCs for rating impairment due to service-connected disabilities of the shoulder include: DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of motion of the arm), DC 5202 (other impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  

DC 5201 provides that impairment resulting from limitation of motion of the arm, such limitation of movement to the shoulder level warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5201.  Limitation of the arm to midway between the side and the shoulder level warrants a 20 percent rating for the minor extremity.  Id.  Limitation of the arm to 25 degrees from the side warrants a 30 percent rating for the minor extremity.  

DC 5202 provides that impairment of the humerus due to malunion of the humerus with moderate deformity warrants a 20 percent evaluation for either the major or minor arm, and with marked deformity of the minor upper extremity 20 percent is warranted.  

DC 5202 also provides that with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding movement at only the shoulder level a 20 percent rating is warranted for either the minor or major arm, and with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm.  Evidence of fibrous union of the humerus supports a 40 percent rating for the minor extremity.  Evidence of nonunion of the humerus (false flail joint) supports a 50 percent rating for the minor extremity.  Evidence of loss of the head of the humerus (flail shoulder) supports a 70 percent rating for the minor extremity.  

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity, but with loose movement a 20 percent rating is warranted for either the major or minor extremity.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

Ankylosis of the scapulohumeral articulation in a favorable position, in abduction to 60 degrees and intact ability to reach the mouth and head, warrants a 20 percent rating when affecting the minor extremity.  When ankylosis is intermediate, between favorable and unfavorable, a 30 percent rating is warranted when affecting the minor extremity.  With ankylosis in an unfavorable position, with abduction limited to 25 degrees from the side, a 40 percent rating is warranted when affecting the minor extremity.  38 C.F.R. § 4.71a, DC 5200.  

The plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See 38 C.F.R. § 4.71a, DC 5201.  The plain meaning of DC 5201, therefore, is that any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359. 

Analysis

Initially, it must be observed that the Veteran is right handed, and thus the disability at issue must be evaluated on the basis of functional impairment of the minor extremity.  Also, the Board remanded this case in 2014 because of what appeared to be a conflict as to whether the Veteran had any actual impairment of the clavicle or scapula because on VA examination in 2005 left shoulder X-rays found no such impairment but on VA examination in 2010 an examiner reported that there was malunion of the clavicle or scapula.  After a thorough review of the entire record it is clear that although the Veteran had an AC separation during service he never had any actual fracture of the left clavicle or scapula nor did the inservice injury cause any bony abnormality of the clavicle, scapula or humerus.  

The current 20 percent rating was assigned effective the date of the September 14, 2011, based on a VA examination which found that motion of the Veteran's left arm was limited to the shoulder level.  Prior to the September 14, 2011, VA rating examination there was no clinical evidence of motion of the left arm being limited to the shoulder level. 

On the 2005 VA examination the Veteran complained of weakness and loss of strength of the left shoulder and clinically he had mild atrophy of the left deltoid muscle.  Although he had mild spasm on repetitive motion testing, the ranges of motion remained unchanged and he conceded that he could lift his left arm above his shoulder.  His abduction and flexion of the left arm were to 150 degrees and internal and external rotation were to 70 degrees.  This minimal limitation of motion falls far short of approaching the required limitation of motion of the arm to the shoulder level, even when considered with the other finding of no more than mild deltoid atrophy and complaint of weakness, as to approximate the scheduler rating criteria for the minimum 20 percent evaluation for left shoulder impairment.  

Accordingly, prior to September 14, 2011, an initial compensable rating for residuals of a left shoulder injury was not warranted.  

The 20 percent evaluation in effect since September 14, 2011, contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of motion of the left arm to midway between the side and the shoulder level.  In order to warrant a higher evaluation of 30 percent, there must be the functional equivalent of limitation of motion of the left arm to only 25 degrees from the side.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In VA examinations throughout this appeal the Veteran demonstrated that despite any atrophy of the left deltoid muscle he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing which would equate to limitation of abduction to only 25 degrees from the side.  Any additional functional loss due to pain and weakness in the left shoulder joint is contemplated in the current 20 percent rating.  Moreover, the results of several examinations reflect that range of motion testing was done repetitively with no or very little change in range of motion even when considering fatigue, pain, incoordination, etc.

The Board considered the Veteran's statements and testimony as to pain and inability to use his left arm in conjunction with the objective medical findings of record.  However, the degree of limitation of motion which the Veteran has described has not been shown upon objective examinations of record.

Also, it must be noted that the Veteran also has nonservice-connected disability of the cervical spine, as reported by his private physician, but service connection is not in effect for this disorder.  Thus, any complaints of numbness and pain from the neck down his left arm, to the hand, would clearly be a symptom of his nonservice-connected cervical spine disability, and because service connection is also not in effect for this disability any such symptoms stemming therefrom may not be considered for rating purposes.  

Additionally, given that the Veteran is not shown to have experienced ankylosis or impairment of the humerus, clavicle or scapula, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is not warranted at any time.  See DCs 5200, 5202, 5203. 

Accordingly, the Board finds that the evidence of record warrants no more than the current 20 percent disability rating for painful and limited motion, rated under DC 5201, since September 14, 2011.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

On VA audiology examination in March 2006 the Veteran reported that during his civilian occupation from 1962 to 2002 he had worked for Good Year Tire and Rubber Company and 75 percent of the time he was on the plant floor and had done many different types of jobs but 25 percent of the time he had done office work.  On VA audiology examination in September 2011 it was noted that the Veteran had been completely retired since 2004.  Moreover, on examination in February 2010 it was stated that he had retired due either to age or duration of employment.  In sum, it is not shown that any or all of the service-connected disorders in any way shortened the Veteran's working career.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right knee and left shoulder disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to right knee and left shoulder pain, limited motion or other symptoms which is not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  For example, by regulation, any rating assigned for the service-connected disorders at issue must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, and findings as to strength.  Moreover, the rating criteria provide for ratings greater than those assigned for the left shoulder, which may be awarded should that service-connected disorder increase in severity.  By this decision, he is now assigned the highest schedular rating for the right knee replacement in the absence of amputation or disability of such severity as to equate with amputation.  Therefore, even when considering the service-connected right knee and left shoulder disabilities individually, as well as the collective and cumulative impact of both service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

In reaching the determinations in this case, other than the award of a 60 percent rating for postoperative residuals of the right knee replacement, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  


ORDER

An initial rating in excess of 10 percent for residuals of a right knee ACL repair from September 2, 2004, to January 17, 2014, is denied.  

An initial rating in excess of 10 percent for right knee DJD from September 2, 2004, to January 17, 2014, is denied. 

An initial schedular rating of 60 percent for right knee replacement since March 1, 2015, is granted subject to applicable law and regulations governing the award of monetary benefits.  

An initial compensable rating prior to September 14, 2011, and in excess of 20 percent thereafter for residuals of a left shoulder injury is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


